PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Patent No. 10,985,811
Issue Date: 20 Apr 2021
Application No. 15/340,914
Filing or 371(c) Date: 1 Nov 2016
Attorney Docket No. 6181P515XC3 


:
:
:
:	DECISION ON PETITION
:
:



This is a decision on the petition pursuant to 37 C.F.R. 
§ 1.78(e) filed on July 28, 2021 to accept an unintentionally delayed claim under 35 U.S.C. § 119(e) for the benefit of priority to two nonprovisional applications.  The priority claim has been set forth in a concurrently-filed corrected/updated Application Data Sheet (ADS) and a certificate of correction.  

The petition pursuant to 37 C.F.R. §§ 1.78(c) and 1.78(e) is DISMISSED.

A petition under 37 C.F.R. § 1.78(c) to accept an unintentionally delayed claim under 35 U.S.C. § 119(e) for the benefit of a prior-filed provisional application requires:

The reference required by 35 U.S.C. 119(e) and paragraph (a)(3) of this section to the prior-filed provisional application, unless previously submitted;

the petition fee set forth in § 1.17(m); and,

a statement that the entire delay between the date the benefit claim was due under paragraph (a)(4) of this section and the date the benefit claim was filed was unintentional. The Director may require additional information where there is a question whether the delay was unintentional.

A petition for acceptance of a claim for delayed priority under 37 C.F.R. § 1.78(e) is only applicable to those applications 

(1) 	the reference required by 35 U.S.C. 120 and paragraph 37 
	C.F.R. § 1.78(d)(2) to the prior-filed application, unless 
	previously submitted;
(2)  the petition fee set forth in 37 C.F.R. §  1.17(m); and,
(3)  a statement that the entire delay between the date the 
benefit claim was due under paragraph (d)(3) of this section and the date the benefit claim was filed was unintentional. The Director may require additional information where there is a question whether the delay was unintentional.

With this petition, a corrected/updated ADS and a certificate of correction have been received.  Office records show the petition fee was charged to Deposit Account number 50-6674 on September 20, 2021 and the fee associated with the filing of a certificate of correction was charged to this same Deposit Account on September 22, 2021.

To date, requirement (2) of 37 C.F.R. § 1.78(e) above has been satisfied.  Requirements (1) and (3) of 37 C.F.R. § 1.78(e) remain unsatisfied.

Regarding requirement (1) of 37 C.F.R. § 1.78 (e), 37 C.F.R. 
§ 1.78(d)(2) requires the reference to each prior-filed application to be included in an Application Data Sheet (ADS).  Consequently, a corrected/updated ADS has been included with this petition, however it cannot be entered:

Prior to the filing of this petition, the application contained a benefit claim such that this application is a continuation of 15/201,276, which is a continuation of 14/156,254, which is a continuation of 12/630,627, which is a continuation-in-part (CIP) of 10/817,731.1

With this petition, Petitioner seeks to insert a new benefit claim, such that application number 12/630,624 is a CIP of 11/894,394, which is a CIP of 10/902,978.

The requested benefit claim cannot be accorded, and the benefit claim that has been accorded in this patent is not currently permitted, for the following reasons.

First, regarding the benefit claim that currently appears in this application, application number 12/630,627 is not a CIP of 10/817,731.  See the updated filing receipt mailed on April 13, 2010 in 12/630,627, which sets forth, in pertinent part:


    PNG
    media_image2.png
    126
    488
    media_image2.png
    Greyscale


Note that application number 12/630,627 does not claim direct benefit to 10/817,731.  

Second, the aforementioned updated filing receipt mailed on April 13, 2010 in application number 12/630,627 also shows that application number 12/630,627 does not contain a benefit claim such that it is a CIP of 11/894,394, which is a CIP of 10/902,978.

Third, application number 14/156,254 does not contain the requested benefit claim.  See the replacement filing receipt mailed on February 20, 2015 in 14/156,254, which sets forth, in pertinent part:

	
    PNG
    media_image3.png
    139
    527
    media_image3.png
    Greyscale


Fourth, application number 15/201,276 does not contain the requested benefit claim.  See the updated filing receipt mailed on October 31, 2016 in 15/201,276, which sets forth, in pertinent part:


    PNG
    media_image4.png
    149
    528
    media_image4.png
    Greyscale


See MPEP § 211.01(b)(II) which states, in pertinent part:

Sometimes a pending application is one of a series of applications wherein the pending application is not copending with the first filed application but is copending with an intermediate application entitled to the benefit of the filing date of the first application. If applicant wishes that the pending application have the benefit of the filing date of the first filed application, applicant must, besides making reference to the intermediate application, also make reference to the first application. See Sticker Indus. Supply Corp. v. Blaw-Knox Co., 405 F.2d 90, 160 USPQ 177 (7th Cir. 1968) and Hovlid v. Asari, 305 F.2d 747, 134 USPQ 162 (9th Cir. 1962). The reference to the prior applications must identify all of the prior applications and indicate the relationship (i.e., continuation, divisional, or continuation-in-part) between each nonprovisional application in order to establish copendency throughout the entire chain of prior applications. Appropriate references must be made in each intermediate application in the chain of prior applications (emphasis included). See MPEP § 211.02 for guidance regarding properly referencing prior applications. 
It follows both the currently-accorded benefit claim and the presently-requested benefit claim are ineffective due to the breaks in the priority chain.  

If this benefit claim is desired, Petitioner may wish to consider filing:

A petition pursuant to 37 C.F.R. § 1.78(e) in application numbers 14/156,254, and 15/201,276 along with the associated fee, a corrected/updated ADS, and both a certificate of correction and the associated fee; 

A petition pursuant to 37 C.F.R. §§ 1.78(b)2 and 1.78(e) in application number 12/630,627 along with two petition fees, a corrected/updated ADS, and both a certificate of correction and the associated fee; and, 

a renewed petition in this application that indicates a petition pursuant to 37 C.F.R. § 1.78(e) has been filed in application numbers 14/146,254 and 15/201,276, and that a petition pursuant to 37 C.F.R. §§ 1.78(b) and 1.78(e) has been filed in application number 12/630,627.

Petitioner will note that this should not be misinterpreted as either a commentary on the likelihood of whether any such petitions would be deemed grantable, or an advisement that Petitioner should file such petitions.  Should Petitioner file such petitions, he should place a notation on each that the petition is related to an issue with the benefit claim in application number 15/34,914 and request that the petition be routed to the undersigned.  

Since this application is not entitled to the portion of the currently accorded benefit claim that reads application number 12/630,627 is a CIP of 10/817,731, THE USPTO WILL REMOVE THIS BENEFIT CLAIM AND ISSUE A CERTIFICATE OF CORRECTION ACCORDINGLY TWO MONTHS FROM THE MAILING OF THIS DECISION, unless a petition pursuant to 37 C.F.R. §§ 1.78(b) and 1.78(e) is filed in application number 12/630,627 before the day after the two-month anniversary of the mailing of this decision.  This time period is not extendable.

Regarding requirement (3) of 37 C.F.R. § 1.78(e), first, the statement required by 37 C.F.R. § 1.78(e)(3) has not been located in the petition.

Second, the Director may require additional information where there is a question whether the delay was unintentional.

The USPTO requires additional information concerning whether a delay in seeking acceptance of a delayed benefit claim was unintentional where the petition to accept such benefit claim was filed more than two years after the date the benefit claim was due. See Clarification of the Practice for Requiring Additional Information in Petitions Filed in Patent Applications and Patents Based on Unintentional Delay, 85 FR 12222 (March 2, 2020). 

In this instance, a petition under 37 C.F.R. § 1.78 was filed more than two years after the date the benefit claim was due. Therefore, applicant must provide sufficient information of the facts and circumstances surrounding the entire delay to support a conclusion that the entire delay was unintentional. Id. at 12223. 
See In re Maldague, 10 USPQ2d 1477, 1478 (Comm’r Pat. 1988). Petitioner’s failure to carry the burden of proof to establish that the “entire” delay was “unintentional” may lead to the denial of a petition under 37 C.F.R. § 1.78, regardless of the circumstances that originally resulted in the failure to timely submit the domestic benefit claim. 

Petitioner should note that the party whose delay is relevant is the party having the right or authority to present the domestic benefit claim in the above-identified application. When the applicant assigns the entire right, title, and interest in an invention to a third party (and thus does not retain any legal or equitable interest in the invention), the applicant’s delay is irrelevant in evaluating whether the delay was unintentional. See Kim v. Quigg, 718 F. Supp. 1280, 1284, 12 USPQ2d 1604, 1607-08 (E.D. Va. 1989). See M.P.E.P. § 711.03(c)(II)(C)-(F) for additional guidance on the information required to establish that the entire delay was unintentional.

First, the facts and circumstances surrounding the entire delay have not been provided.

Second, this application was filed on November 1, 2016 with an Application Data Sheet that does not contain the currently requested benefit claim.  The USPTO mailed a filing receipt on November 15, 2016, which sets forth, in pertinent part:
 
		
    PNG
    media_image5.png
    84
    466
    media_image5.png
    Greyscale


This application issued as U.S. patent number 10,985,811 on April 20, 2021 with this same benefit claim printed on the first and second pages.  

As such, it is not clear why the party/parties having the right or authority to present the domestic benefit claim in the above-identified application would have been unaware that the presently requested benefit claim had not been accorded, and it is equally unclear why no action was taken to secure the desired benefit claim until the filing of this petition more than 4.5 years after the mailing of the November 1, 2016 filing receipt.  This must be addressed on renewed petition.  A statement from the Applicant is not required: it would be sufficient for Petitioner to expressly state that he has spoken with the Applicant and confirmed the facts of which he lacks firsthand knowledge.

How to respond to this decision :

The renewed petition should indicate in a prominent manner that the attorney handling this matter is Paul Shanoski, and may be submitted by mail,3 hand-delivery,4 or facsimile.5  Registered users of EFS-Web may alternatively submit a response to this decision via EFS-Web.6

A new corrected/updated ADS and a second petition fee are not required.  

If responding by mail, Petitioner is advised not to place the undersigned’s name on the envelope.  Only the information that appears in the footnote should be included – adding anything else to the address will delay the delivery of the response to the deciding official.

Any questions concerning this matter may be directed to Attorney Advisor Paul Shanoski at (571) 272-3225.  


/Paul Shanoski/
Paul Shanoski
Attorney Advisor
Office of Petitions



    
        
            
        
            
        
            
        
            
        
            
    

    
        1 Application number 12/630,627 is not a CIP of 10/817,731, as will be discussed later in this decision.
        2 Application number 11/894,394 issued as U.S. patent number 7,599,420 on October 6, 2009.  Application number 12/630,627 was not filed until December 3, 2009, and as such there is no copendency between these two applications.
        3 Mail Stop Petition, Commissioner for Patents, United States Patent and Trademark Office, P.O. Box 1450, Alexandria, VA, 22313-1450.  
        4 Customer Window, Randolph Building, 401 Dulany Street, Alexandria, VA, 22314.
        5 (571) 273-8300: please note this is a central facsimile number.  
        6 https://www.uspto.gov/patents/apply.